DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4 and 6-20 are currently pending with claims 6, 8, and 11-20 being withdrawn. The previous drawing objections and 112 rejections have been withdrawn due to the Applicant’s amendments to the claims. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. US Publication 2005//0261564 (hereinafter Ryu) in view of Oster et al. US Publication 2011/0077497 hereinafter Oster).
Regarding claim 1, Ryu discloses a wearable electrocardiography monitoring ensemble (Figure 1), comprising: at least one internal structure (elements 210 shown in Figures 1-2) formed within a garment (element 100) and defined by two horizontal bands across a front surface of the garment (the top and bottom layers of each pocket 210 as per Figure 2); an electrode assembly positioned within the internal structure (element 220), comprising: at least one electrode to sense cardiac electric signals (220); and at least one electrical connection connected on one end to one of the electrodes and interfaced on an other end to a monitor recorder that records the cardiac electric signals (connection 250 to monitor 300, the monitor can also be considered element 400 given the broad phrasing, see [0027]), wherein the internal structure exerts against a top surface of the electrode assembly a compressive force that presses the electrode assembly against a wearer’s skin (element 230 is what allows the internal structure to exert a compression force of the electrode towards the skin), and though teaches an electrical connection to connect to an electrode, is silent on there being a flexible circuit.
Oster teaches a wearable monitoring device that includes electrodes (155) formed on a flexible circuit (162). It would have been obvious to the skilled artisan before the effective filing date to utilize the flexible circuit as taught by Oster in lieu of the conductive wire of Ryu as they are art recognized equivalents and would have predictably operated the same in the same instances (Oster as per [0057][0058][0082] which details that either a flexible circuit or a wire can be utilized with a known outcome).
Regarding claim 2, Ryu discloses a backing on which the electrodes are affixed (element 240, where it is based on what the claim has antecedent basis for being “at least one electrode”).
Regarding claim 3, Ryu discloses a backing on which one of the electrodes is affixed (element 240); and a further backing on which another one of the electrodes is affixed (element 240 of another unit 200 as is shown in Figure 1).
Regarding claim 4, Ryu discloses that the backing and the further backing are positioned within different internal structures (Figure 1, which shows each unit 200 at a different location and including its own individual backing 240).
Regarding claim 9, Ryu discloses that the electrical connection interfaces wirelessly with the monitor recorder (based on the secondary interpretation of the monitor, element 400 being the monitor with element 300 including the wireless transmitter at the end of the electrical connection 250).
Regarding claim 10, Ryu discloses a physiological monitor to monitor one or more physiological conditions of the wearer with the sensing of the cardiac electric signals (element 400 which is a monitoring station, see also [0009] which details monitoring different physiological signals).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Oster, as applied to claim 1, and in further view of Baker et al. US Publication 2008/0139953 (hereinafter Baker). 
Regarding claim 7, Ryu is silent on electrical pads as claimed. Baker teaches an ECG monitoring device that includes connecting electrodes (103) to a monitor (102) via an electrical connection (elements 412-413) which are connected to pads (407-411) that then connect to electrical contacts (elements 301-302) where the monitor is connected to the same components (see Figures 2-4A). It would have been obvious to the skilled artisan before the effective filing date to utilize the electrical pathway as taught by Baker with the device of Ryu as predictable results would have ensued (connection between the electrodes and the monitor recorder).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5-6, 9, and 11 of U.S. Patent No. 10,251,575 in view of claims 1 and 10 of US Patent No. 10,939,841. The ‘575 patent teaches the base components including the internal structure within a garment, the electrode assembly, an electrical connection (flexible circuit) that needs to connects to a monitor and the electrodes. The ‘841 patent teaches the monitor itself (which is mandatory for ECG processing) and teaches the compressive force that is placed on the electrodes to keep them in contact with the skin. These are both well-known concepts that the skilled artisan before the effective filing date would have wanted to incorporate into ‘575 for ECG processing to take place and to ensure good contact during use. 
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive with regards to the double patenting, the remaining arguments are moot as those rejections have been withdrawn. 
‘575 teaches the flexible circuit as per claim 11, and would apply to the newly added limitation (of claim 1 above). The “formed on” language is not specifically mentioned (in ‘575) however given it is a product by process limitation where the electrode need only be contacting the flexible circuit the double patenting rejection would still be appropriate. 
It should also be noted that the flexible wire being sewn into the electrodes in claim 1 is part of a non-elected species and should be removed from the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794